Exhibit 10.6

AMENDMENT TO

EXECUTIVE CONFIDENTIALITY, NON-SOLICITATION,

NON-COMPETITION AND SEVERANCE AGREEMENT

Amendment to Executive Confidentiality, Non-Solicitation, Non-Competition and
Severance Agreement dated as of July __, 2011 (this “Amendment”) made among
PAETEC Holding Corp., a Delaware corporation and its subsidiaries, and the
Senior Officer of the Company set forth on the signature page hereof (“you”).

W I T N E S S E T H :

WHEREAS, you and the Company are parties to an Executive Confidentiality,
Non-Solicitation, Non-Competition and Severance Agreement, dated as of
_______________ (the “Agreement”); and

WHEREAS, in consideration of the special retention equity award to be made to
you by the Company, the parties have agreed to modify one provision of the
Agreement as described in this Amendment;

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
conditions hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.     Definitions. Capitalized terms used but not defined in this Amendment
(including the recitals hereto) shall have the meanings ascribed to such terms
in the Agreement.

2.     Amendment to Section 7 of the Agreement. Section 7 of the Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

“The Company may waive your compliance with the non-competition covenant of
Section 3(a)(ii) at its sole discretion: (1) if your employment is terminated
for Cause; or (2) if you voluntary terminate your employment with the Company to
accept employment with another company and such voluntary resignation by you is
not for Good Reason and is not in connection with a Change of Control event
(individually items (1) and (2) are referred to as a “Waiver Trigger Event”).
Such a waiver must be made in writing duly executed by PAETEC Holding or any
Subsidiary that employs you, must be made no later than thirty (30) days
following the Waiver Trigger Event, and shall not in any way be deemed a waiver
of the Company’s right to enforce any other requirements or provisions of this
Agreement, including without limitation the obligations of Section 3(a)(i),
(iii) and (iv). You acknowledge that, if the Company so waives the covenants set
forth in Section 3(a)(ii) in

 

1



--------------------------------------------------------------------------------

accordance with the provisions of this Section 7, the Company shall not be
obligated to pay you any of the consideration (including non-cash benefits) set
forth in Section 5, notwithstanding any provision of this Agreement to the
contrary, and you shall remain obligated to comply with all of the other
non-waived provisions of this Agreement, including without limitation Sections
3(a)(i), (iii), and (iv). For the avoidance of doubt, the Company shall not have
any other waiver rights with respect to the compensation due under this
Agreement except for the waiver rights specifically set forth in this
Section 7.”

3.     Miscellaneous. This Amendment shall not constitute an amendment or
modification of any provision of the Agreement not expressly referred to herein.
Except as expressly set forth in this Amendment, the terms, provisions and
conditions of the Agreement shall remain unchanged and in full force and effect.
This Amendment may be executed in counterparts, all of which shall together
constitute a single agreement.

4.     Delivery by Facsimile and Electronic Means. This Amendment, to the extent
signed and delivered by means of a facsimile machine, electronic mail or other
electronic means, shall be treated in all manner and respects as an original
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of either party hereto, the other party hereto shall re-execute the original
form of this Amendment and deliver such form to the other party.

5.     Governing Law. THIS AMENDMENT AND ITS TERMS WILL BE CONSTRUED IN
ACCORDANCE WITH, AND ENFORCED AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OR CHOICE OF LAW RULES OR OTHER PRINCIPLES THAT MIGHT
OTHERWISE REFER CONSTRUCTION OR INTERPRETATION OF THIS AMENDMENT TO THE
SUBSTANTIVE LAW OF A JURISDICTION OTHER THAN NEW YORK.

 

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth in the first paragraph hereof.

 

THE COMPANY: PAETEC HOLDING CORP. By:     Name: Mary K. O’Connell Title:
Executive Vice President YOU:  

 

 

 

 

 

 

3